DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This office action was made in response to an amendment filed 6/13/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barz (US 6,296,298).  Barz discloses:
With regard to claim 1 - A deflector 10 apparatus for managing wheel kinematics during a small overlap collision event, the deflector apparatus comprising: 
a first section 16 configured to be attached at an inside wall of a wheel well 44 in a manner substantially facing a wheel positioned in the wheel well 44, and configured to absorb energy from the collision event by plastically deforming, wherein the first section comprises:
ribs 31 connecting a forward portion (Fig. 2) of the first section to a rearward portion (Fig. 3) of the first section, wherein the ribs 31 and the forward and rearward portions of the first section form hollow portions extending end-to-end (front-to-back) through the first section; and 
a second section 18 configured to be attached to a hinge pillar 46 at an angle to the wheel.

With regard to claim 2 - wherein the first section 16 and the second section 18 are made via extrusion to form the ribs and hollow portions along an axis (“The preferred materials can be processed by injection molding, extrusion or with a mini-applicator type extruder. This enables the formulation and creation of part designs that exceed the capability of most prior art materials.”)

With regard to claim 3 - wherein the second section 18 is configured to be arranged at a base of the hinge-pillar 46.

With regard to claim 4 - wherein the first section 16 comprises a set of through features 32 configured to accommodate a corresponding set of fasteners affixed to the hinge-pillar 46.

With regard to claim 5 - wherein the first section 16 comprises a set of through features 32 configured to accommodate a corresponding set of fasteners affixed to a rear of the wheel well 44.

With regard to claim 6 - further comprising an absorber 28 configured to be attached behind the first section and configured to further absorb energy from the collision event by plastically deforming.

With regard to claim 7 - further comprising: 
a frame coupler 14 configured to be attached to a frame system and a body system, wherein the occupant compartment is formed by the body system, and wherein the frame coupler 14 is configured to be attached behind the first section 16.

With regard to claim 8 - further comprising an absorber 28 configured to be attached behind the first section 16 and configured to further absorb energy from the collision event by plastically deforming.

With regard to claim 9 - A vehicle configured for managing wheel kinematics during a small overlap collision event, the vehicle comprising: 
a first wheel; 
a first wheel mount; 
a first wheel well 44 configured to accommodate the first wheel; 
a frame system comprising a first pillar 46 arranged at a first position, wherein the first position is arranged at a rear and laterally outside portion of the first wheel well 44; 
an occupant compartment (seen partially in Fig. 5); and 
a deflector 10 affixed in the first wheel well 44 at the first position, wherein the deflector 10 comprises: 
a first section 16 configured to absorb energy from the collision event by plastically deforming,
wherein the first section comprises: 
ribs 31 connecting a forward portion of the first section 16 to a rearward portion of the first section, wherein the ribs 31 and the forward and rearward portions of the first section 16 form hollow portions extending end-to-end (front-to-back) through the first section; and 
a second section 18 arranged at an angle to the first wheel and configured to deflect the first wheel 28 laterally outwards from the vehicle to prevent intrusion of the first wheel into the occupant compartment during the collision event.

With regard to claim 10 - wherein the deflector 10 is made via extrusion to form the ribs 31 and hollow portions along an axis (“The preferred materials can be processed by injection molding, extrusion or with a mini-applicator type extruder. This enables the formulation and creation of part designs that exceed the capability of most prior art materials.”).

With regard to claim 11 - wherein the deflector 10 is configured to be arranged at the base of a hinge-pillar 46 (Fig. 5).

With regard to claim 12 - wherein the deflector 10 comprises a set of through features 32 configured to accommodate a corresponding set of fasteners affixed to the hinge-pillar 46.

With regard to claim 13 - wherein the deflector 10 comprises a set of through features 32 configured to accommodate a corresponding set of fasteners affixed to a rear of the wheel well 44.

With regard to claim 14 - further comprising an absorber 28 configured to be attached behind the first section 16 and configured to further absorb energy from the collision event by plastically deforming.

With regard to claim 15 - further comprising a frame coupler 14 configured to affix a frame system 46 and a body system, wherein the occupant compartment is formed by the body system, and wherein the frame coupler 14 is arranged behind the first section 16.

With regard to claim 16 - further comprising an absorber 28 configured to be attached behind the first section 16 and configured to further absorb energy from the collision event by plastically deforming.

With regard to claim 19 - A system for managing wheel kinematics during a small overlap collision event of a vehicle, the system comprising: 
a frame system comprising a first pillar 24 arranged at first position, wherein the first position is arranged at a laterally outside portion of a rear of the first wheel well 26; 
a body system comprising an occupant compartment; 
a frame coupler 14 at least partially affixing the frame system to the body system; and 
a deflector 10 affixed to the frame coupler 14 and facing a wheel, wherein the deflector 10 comprises: 
a first section 16 configured to absorb energy from the collision event by plastically deforming,
wherein the first section comprises: 
ribs 31 connecting a forward portion of the first section to a rearward portion of the first section 16, wherein the ribs and the forward and rearward portions of the first section form hollow portions extending end-to-end through the first section; and 
a second section 18 arranged at an angle to the wheel and configured to deflect the wheel laterally outwards from the vehicle to prevent intrusion of the wheel into the occupant compartment during the small overlap collision event.

With regard to claim 20 - further comprising an absorber 28 configured to be attached behind the first section and configured to further absorb energy from the collision event by plastically deforming.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barz in view of Chiang et al (US 10,077,014).  Barz fails to explicitly disclose wherein the wheel mount comprises a lower control arm configured to direct the plurality of radial spokes to the deflector during the collision event and wherein the wheel comprises a plurality of radial spokes, wherein the deflector is configured to deflect the plurality of spokes away from the occupant compartment during the collision event.  Chiang teaches a body-mounted tire blocker assembly comprising a deflector 101 and a wheel 16, wherein the wheel 16 comprises a plurality of radial spokes (see Fig. 3), wherein the deflector is configured to deflect the plurality of spokes away from the occupant compartment during the collision event, and wherein the wheel is mounted to the vehicle via a lower control arm 42 configured to direct the wheel to the deflector during a collision event.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Barz with the teaching of Chiang such that the wheel includes spokes and is mounted to the vehicle via a lower control arm so as to ensure proper mounting and articulation with the vehicle.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The limitation “wherein the ribs and the forward and rearward portions of the first section form hollow portions extending end-to-end through the first section” does not define the hollow portions in a manner to preclude the rejection of Barz.  The term end-to-end, without further specification as to which relative direction the term refers, may be construed as front-to-back, side-to-side, top-to-bottom, etc.  Barz reads on the limitation in this manner.  Should Applicant amend further to specify end-to-end in a vertical direction, as is seen in the drawings, Examiner wants to bring attention to references Kitakata et al (US 9,676,416), Holmstrom et al (US 9,669,785), Brockhoff et al (US 8,733,823), Huber et al (US 7,540,550), Brennecke (US 7,374,219), and Iyanagi et al (US 2002/0008375) disclose deformable components of a vehicle wheel system having ribs therein that form vertically disposed, with regard to the deflector body, hollow chambers within the deflector.  Thus, an obviousness rejection may be pertinent for such amendments, depending on further review and consideration of the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        September 2, 2022


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616